—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 11, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a bus driver for, inter alia, being discourteous to a passenger despite having received a previous warning to refrain from such inappropriate behavior. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to *796misconduct (see, Matter of Cooper [New York Apple Tours— Commissioner of Labor], 276 AD2d 1007; Matter of Inman [Sweeney], 241 AD2d 619). Claimant’s assertion that he acted appropriately under the circumstances presented a credibility issue for resolution by the Board (see, Matter of Cooper [New York Apple Tours — Commissioner of Labor], supra). Claimant’s remaining contention has been examined and found to be without merit.
Peters, J. P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.